 1   SUNETHRA MURALIDHARA, ESQUIRE
     Nevada Bar No. 13549
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   smuralidhara@wmllawlv.com
     Attorney for Defendant Smith
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA, )
12                                 )
           Plaintiff,              )
13                                 )
                   vs.             )               CASE NO. 2:15-CR-00269-RFB-PAL-1
14                                 )
     MARK SMITH,                   )
15                                 )
           Defendant.              )
16   ______________________________)
17                   STIPULATION TO CONTINUE SENTENCING HEARING
                                    (Seventh Request)
18
19          IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
20   and through its attorney, Nicholas Trutanich, United States Attorney, through Daniel J. Cowhig,
21   Assistant United States Attorney; and Defendant Mark Smith, by and through his counsel, Sunethra
22   Muralidhara, Esquire, Wright Marsh & Levy, that the sentencing hearing currently scheduled for
23   May 23, 2019 at 4:00 p.m. be vacated and set to a date and time convenient to this Court, but no
24   sooner than ninety (90) days from the current sentencing date.
25          This stipulation is entered into for the following reasons:
26          1.      The Defendant is not in custody and does not object to the continuance.
27          2.      Since the sixth continuance of the sentencing date, new defense counsel has been
28   appointed. Undersigned defense counsel was appointed on May 1, 2019. ECF 61.
 1              3.     Defense counsel needs additional time to review the case, meet with Mr. Smith, and
 2   prepare mitigation for a sentencing memorandum and presentation in support of a just and reasonable
 3   sentence.
 4              4.     The parties agree to the continuance.
 5              5.     Additionally, denial of this request for continuance could result in a miscarriage of
 6   justice.
 7              6.     The additional time requested by this Stipulation is made in good faith and not for
 8   purposes of delay.
 9              This is the seventh request for a continuance of the sentencing hearing
10              Dated this 2nd day of May, 2019.
11   Respectfully submitted:
12   WRIGHT MARSH & LEVY                                       NICHOLAS TRUTANICH
                                                               UNITED STATES ATTORNEY
13
14   BY /s/ Sunethra Muralidhara                               BY     /s/ Daniel J. Cowhig
       SUNETHRA MURALIDHARA, ESQUIRE                                DANIEL J. COWHIG
15     Attorney for Defendant Smith                                 Assistant U.S. Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA, )
 4                                 )                CASE NO. 2:15-CR-00269-RFB-PAL-1
           Plaintiff,              )
 5                                 )
                   vs.             )
 6                                 )
     MARK SMITH,                   )
 7                                 )
           Defendant.              )
 8   ______________________________)
 9          Based on the Stipulation of the parties, the sentencing hearing in this matter is hereby
10   continued. The ends of justice served by granting said continuance outweigh the best interest of the
11   public and the Defendant in a speedy sentencing, since the failure to grant said continuance would
12   be likely to result in a miscarriage of justice, and would deny the parties herein sufficient time and
13   the opportunity within which to be able to effectively and thoroughly prepare for sentencing, taking
14   into account the exercise of due diligence.
15          IS IT HEREBY ORDERED that the sentencing in the above-captioned matter currently
16                                                                        August 22, 2019 at 2:00 PM
     scheduled for May 23, 2019 at 4:00 p.m., be vacated and continued to ____________________.
17                  May 3, 2019
            DATED: _________________
18
19                                                         _______________________________________
                                                           RICHARD F. BOULWARE, II
20                                                         United States District Judge
21
22
23
24
25
26
27
28
